Citation Nr: 0832398	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  07-06 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to October 7, 2004, 
for the granting of a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to July 
1970.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of May 2006, by the Cleveland, Ohio, 
Regional Office (RO), of the Department of Veterans Affairs 
(VA), which granted the veteran's claim for TDIU and assigned 
an effective date of October 7, 2004, for that benefit.  The 
veteran has appealed the effective date that has been 
assigned.

In November 2007, the veteran provided testimony before the 
undersigned Veterans Law Judge (VLJ) via a videoconference 
hearing.  A transcript of that hearing was prepared and has 
been included in the claims folder for review.  


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence for an equitable disposition of, and adequately 
notified the veteran of the evidence necessary to 
substantiate, the issue addressed in this decision.

2.  The RO received the veteran's original claim for a TDIU 
on October 7, 2004.

3.  Prior to the veteran's application for benefits, the 
veteran had been employed full-time by the US Postal Service.  
Moreover, medical evidence suggesting that the veteran was 
unemployable prior to October 2004 had not been presented.  

4.  The evidence of record indicates that the veteran was 
unemployable due to his service-connected disabilities on 
October 7, 2004, the date of his claim for benefits.




CONCLUSION OF LAW

The criteria for an effective date earlier than October 7, 
2004, for the award of a TDIU rating have not been met.  38 
U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o) 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The record reflects that the veteran received notification of 
the VCAA in an October 2004 letter from the RO.  This letter 
informed the appellant of what evidence was required to 
substantiate the claim for a TDIU, and of his, and VA's, 
respective duties for obtaining evidence.  The letter did 
not, per se, inform the veteran of what was required to 
substantiate his claim for an earlier effective date.  
Nevertheless, that information was provided to the veteran 
via the statement of the case that was issued in November 
2006.  The appellant was also asked to submit evidence and/or 
information in his possession to the VA.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim for an 
earlier effective for the granting of a TDIU.  

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
facilities the veteran had been treated, and those other 
records that the VA was made aware thereof.  Given the 
foregoing, the Board finds that the RO has substantially 
complied with the duty to procure the necessary medical and 
other records.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant has proffered documents and statements 
in support of the appellant's claim.  It seems clear that the 
VA has given the appellant every opportunity to express his 
opinions with respect to the issues now before the Board and 
the VA has obtained all known documents that would 
substantiate the appellant's assertions.

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

Here the veteran was provided with a Dingess-type notice 
letter in the VCAA letter sent to him in March 2006.  This 
letter specifically discussed the subject matter of Dingess, 
including the assignment of effective dates, and how the 
Dingess claim could affect the veteran's case.  Because this 
notice has been provided, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

In this case, because each of the content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing TDIU claims.  He has been advised of 
the evidence considered in connection with his appeal and 
what information VA and the appellant would provide.  He has 
been told what the VA would do to assist him with his claim 
and the VA has obtained all documents it has notice thereof 
that would assist in the adjudication of the appellant's 
claim.  Thus, the Board finds that there has been no 
prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

The veteran has asserted that the VA erred when it did not 
assign an effective date prior to October 7, 2004, for a 
TDIU.  The veteran was granted a TDIU with that effective 
date after it was determined that the veteran's service-
connected disabilities prevented him from obtaining gainful 
employment.  This was done in accordance with 38 C.F.R. §§ 
3.340, 3.341, 4.16(a) (2007).

He contends that, prior to October 7, 2004, his various 
service-connected disabilities and disorders prevented him 
from obtaining and maintaining gainful employment.  However, 
the veteran has also admitted that until September 2004, the 
veteran was employed by the US Postal Service as a Supervisor 
of Customer Service.  It was further acknowledged that the 
veteran began working for the Post Office in November 1983 
and that he had been employed by the Post Office for 
approximately twenty-plus years.  VA Form 21-4192, Request 
for Employment Information in Connection with Claim for 
Disability Benefits, substantiates the veteran's employment 
with the US Postal Service.  Nevertheless, the veteran has 
asked that an effective date of February 1, 1997, be assigned 
for the awarding of a TDIU.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(2007).  A "claim" is defined in the VA regulations as "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2007).

A pending claim is defined as an application, formal or 
informal, which has not been finally adjudicated.  A finally 
adjudicated claim is an application, formal or informal, 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  A reopened claim is any application for 
benefits received after final disallowance of an earlier 
claim.  38 C.F.R. § 3.160 (2007).

Unless specifically provided otherwise, the effective date 
for an award of compensation based on an original claim shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application thereof.  
38 U.S.C.A. § 5110(a) (West 2002).  A claim for a TDIU is, in 
essence, a claim for an increased rating.  Norris v. West, 12 
Vet. App. 413, 420 (1999).  A TDIU claim is an alternate way 
to obtain a total disability rating without recourse to a 100 
percent evaluation under the rating schedule.  See, e.g., 
Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Regulations provide that the effective date for compensation 
will be the date of receipt of the claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (2007).  Thus, 
the date of an award based upon an original claim or a claim 
to reopen a final adjudication can be no earlier than the 
date of receipt of the application for the award in question.  
38 C.F.R. § 3.400 (2007).  Benefits are generally awarded 
based on the "date of receipt" of the claim.  38 C.F.R. §§ 
3.1(r), 3.400 (2007).  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a) (2007).  Although an exception allowing the 
effective date to extend back to the date of the veteran's 
separation from service exists in cases where the application 
for benefits is received within a year of the veteran's 
separation from service, that exception is inapplicable to 
this case, since the veteran filed his original claim for 
benefits many years after he was released from active duty in 
1970.

Once service connection has been established, receipt of 
specified types of medical evidence, including VA examination 
reports, will be accepted as an informal claim for increased 
benefits.  38 C.F.R. § 3.157 (2007).  For example, the date 
of outpatient or hospital examination or date of admission to 
a VA hospital will be accepted as the date of receipt of such 
a claim.  38 C.F.R. § 3.157(b) (2007).

Once, as here, the appellant had filed a formal claim for 
disability compensation under 38 C.F.R. § 3.151 (2007), he 
obtained the procedural benefits bestowed by 38 C.F.R. § 
3.155(c) (2007), which provides that an informal request for 
increase or reopening will be accepted as a claim.  Under the 
provisions of 38 C.F.R. § 3.157(b)(1) (2007), an informal 
claim for increase will be initiated by a report of 
examination or hospitalization by VA, or the uniformed 
services, for previously established service-connected 
disabilities.  Similarly, under the provisions of 38 C.F.R. § 
3.157(b)(2), (3) (2007), an informal claim for increase will 
be initiated upon receipt of evidence from a private 
physician or layman or from state and other institutions.  
See Servello v. Derwinski, 3 Vet. App. 196, 200 (1992) 
(holding that a VA examination report constituted an informal 
claim for a TDIU).

A TDIU may be assigned where the schedular rating for 
service-connected disabilities is less than 100 percent when 
it is found that the veteran's service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2007).  
Unemployability associated with advancing age or intercurrent 
disability may not be considered in determining entitlement 
to a total compensation rating.  38 C.F.R. § 4.19 (2007).  
Factors to be considered are the veteran's employment history 
and his educational and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 32, 332 (1991).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad v. Derwinski, 3 Vet. App. 
213, 216 (1992); VAOPGCPREC 75-91 (Dec. 27, 1991).  The 
objective criteria, set forth at 38 C.F.R. § 3.340(a)(2) 
(2007), provide for a total rating when there is a single 
disability or a combination of disabilities that results in a 
100 percent schedular evaluation.  Subjective criteria, set 
forth at 38 C.F.R. § 4.16(a) (2007), provide for a TDIU when, 
due to service-connected disability, a veteran is unable to 
secure or follow a substantially gainful occupation, and has 
a single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2007).  In 
exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment. 
38 C.F.R. § 4.16(b) (2007).

A review of the evidence indicates that the veteran submitted 
his claim for increased evaluation benefits on October 7, 
2004.  Following that submission, the RO obtained the 
veteran's medical treatment records.  In conjunction with his 
claim, the veteran submitted a statement from the US Postal 
Service noting that the veteran was retiring from the Post 
Office and that such a retirement was due, in part, to his 
various disabilities and disorders.  The RO initially denied 
the veteran's claim but upon further review by an RO Hearing 
Officer, a TDIU was granted in May 2006.  

The veteran's combined disability rating was 80 percent.  
None of the veteran's disabilities was rated higher than 30 
percent.  The question is whether a TDIU should have been 
assigned with an effective date prior to October 7, 2004 - 
the date that the RO received the veteran's claim for 
benefits.  

The record does indicate that prior to October 7, 2004, the 
veteran did meet the minimum schedular regulatory 
requirements for the assignment of a TDIU pursuant to 38 
C.F.R. § 4.16(b) (2007).  Nevertheless, the evidence did not 
support the assignment of a TDIU prior to that date.  The 
veteran has admitted through testimony provided before the 
undersigned VLJ that he was employed prior to October 2004.  
The evidence from the US Postal Service clearly shows that 
the veteran was employed by the Post Office for over 20 years 
- from 1983 to 2004.  It was not until 2004 that the evidence 
suggested that the veteran was no longer employable.  

It is evident that this appeal as to the effective date 
assignable for his TDIU rests on two separate, relatively 
simple determinations.  First, there needs to be a finding as 
to the date on which the appellant initiated his TDIU claim 
by formal or informal claim.  That date would be October 7, 
2004, the date of the veteran's original claim.  Second, 
there needs to be a finding regarding on what date the 
medical evidence of record showed that the appellant's 
entitlement to a TDIU arose, that is, at what point in time 
did his service-connected disabilities, alone, render him 
unable to secure or follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 5111(b) (West 2002); 38 C.F.R. 
§§ 3.151, 3.400(o), 4.15, 4.16 (2007).  In this instance, it 
was not until July 29, 2005, that a doctor suggested that the 
veteran would be limited in the type of employment he would 
be able to accomplish.  

Applying 38 U.S.C.A. § 5110 (West 2002), the earliest 
effective date is date of receipt of claim, which would be 
October 7, 2004.  Applying 38 C.F.R. § 3.400 (2007), the 
earliest effective date is date entitlement arose or date of 
claim, whichever is later.  Even if entitlement to a TDIU 
arose earlier, the date of receipt of claim is October 7, 
2004.  The Board finds that the RO has granted the earliest 
effective date possible based upon the facts in this case and 
the law and regulations.

To put it another way, the Board can discern no outstanding 
claims prior to the October 7, 2004, claim for an increased 
rating/TDIU; nor can it discern any other basis for an 
effective date earlier than October 7, 2004, for the award of 
a TDIU rating.  Although the undersigned is very sympathetic 
to the veteran's situation and his contention that he should 
have been found totally disabled long before 1998, the law 
concerning assignment of effective dates is clear and 
unambiguous.




ORDER

Entitlement to an effective date earlier than October 7, 
2004, for a grant of entitlement to a TDIU is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


